Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101:
1. A voice skill creation method, comprising: displaying an editing interface in response to a request for creating a voice skill, wherein the editing interface at least comprises a plot configuration sub-interface; obtaining a plot interaction text configured by a user through the plot configuration sub- interface; and generating voice interaction information based on the plot interaction text, and creating the voice skill according to the voice interaction information.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

The claims amount to a person writing text on a piece of paper and practicing speaking the text such as one would do if learning a new language, with syllables, pronunciations present on the paper, the user can learn i.e. create their voice skill. If a device is involved in such an interpretation, it would take the place of the piece of paper and simply be used to display what the user manually created as media i.e. a screen with typed or handwritten text.

• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)
• Delivering user‐selected media content to portable devices (Affinity Labs v. Amazon.com)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6173266 B1 Marx; Matthew T. et al. (hereinafter Marx).
Re claims 1, 10, and 19, Marx teaches
1. A voice skill creation method, comprising: displaying an editing interface in response to a request for creating a voice skill, wherein the editing interface at least comprises a plot configuration sub-interface; (flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)
obtaining a plot interaction text configured by a user through the plot configuration sub- interface; and (text from developer, flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)
generating voice interaction information based on the plot interaction text, and creating the voice skill according to the voice interaction information. (voice/speech messages or prompts pending node in flow, flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marx to incorporate embodiments such as developers having the option to have submodules per icon in the tree as entire trees such as link listing to another flow in a different tree.

Re claims 2 and 11, Marx teaches
2. The method according to claim 1, wherein the plot configuration sub-interface is configured to configure each step in a plot, each question involved in each step, different option contents involved in each question, and jump step numbers of the different option contents. (permutations in the flow, questions, prompts, etc. flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)

Re claims 3 and 12, Marx teaches
3. The method according to claim 2, wherein generating the voice interaction information based on the plot interaction text and creating the voice skill according to the voice interaction information comprises: generating the voice interaction information based on each question involved in each step in the plot and the different option contents involved in each question; and creating the voice skill based on the voice interaction information, each step in the plot and the jump step numbers of the different option contents. (flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)

Re claims 4 and 13, Marx teaches4. The method according to claim 1, wherein the editing interface comprises a welcome speech configuration sub-interface configured to configure a welcome speech broadcasted when the voice skill is entered. (flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)


Re claims 5 and 14, Marx teaches
5. The method according to claim 1, wherein the editing interface comprises an exit speech configuration sub-interface configured to configure an exit speech broadcasted when the voice skill exits. (greeting and exit as in fig. 1… flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)

Re claims 6 and 15, Marx teaches
6. The method according to claim 1, wherein the editing interface comprises an incomprehensible intent configuration sub-interface configured to configure a guide speech, and the guide speech is configured to be broadcasted to prompt and guide the user to interact with a set instruction in the plot when a voice recognition result of the user misses a voice interaction scene setting of the plot in the voice skill. (flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)

Re claims 7 and 16, Marx teaches
7. The method according to claim 1, wherein the editing interface comprises a custom reply configuration sub-interface configured to configure a custom reply content, wherein the custom reply content at least comprises an intent, an expression and a reply content, and the custom reply configuration sub-interface is further configured to broadcast the replay content when a voice recognition result of the current expression of the user hits the intent. (flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)

Re claims 8 and 17, Marx teaches
8. The method according to claim 1, wherein the editing interface comprises a sound effect inserting sub-interface configured to configure a sound effect to be broadcast at any position in the plot. (flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)

Re claims 9, 18, and 20, Marx teaches
9. The method according to claim 1, further comprising: in response to a trigger operation on a code export control on the editing interface, exporting the currently created voice skill in a code form to obtain a code file of the voice skill. (code and file transfers including saving and processing the flow to be executable by a device or software, flow development for voice/speech conversation, greeting and exit message, instructions, customization, replaying parts such as “did you mean to say…?, sound effects e.g. beep, files, coded, exportation as creation, system can skip nodes pending user inputs using design of flow by developer in tree, sub interfaces in a single interface, help options… col 1 lines 25-32, col 1 lines 54-61, col 3 lines 5-21, col 3 lines 28-65, col 4 lines 20-49, col 11 lines 14-30, col 17 lines 7-19, col 17 liens 43-54, col 15 lines 48-57, col 10 lines 34-52, with fig. 1, 5, 7, and 12-15 elements 180 and 110 in fig. 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050119892 A1	Agapi, Ciprian  et al.
Grammar voice callflow

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov